Citation Nr: 0825238	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought.  The claim has 
been certified for appeal by the Montgomery, Alabama, VARO.  
In June 2008, the appellant presented testimony at a Travel 
Board hearing.  A transcript is in the file.

The case was advanced on the Board's docket under 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2008) and 38 C.F.R. § 20.900 (2007) 
in light of the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board also 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  A review 
of the record shows the veteran was notified of the evidence 
not of record that was necessary to substantiate his claim 
and of which parties were expected to provide such evidence 
by correspondence dated in September  2004.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  The 
Board finds that as this case must be remanded for additional 
development a remedial notice should be provided as a result 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that the veteran's service medical records 
consist only of a separation examination report and that VA 
records show that other records may have been lost due to a 
1973 fire at the National Personnel Record Center.  The only 
available service personnel record is his DD-214.  Daily sick 
reports have also been obtained demonstrating medical 
treatment in April and May 1951, but they do not identify the 
malady or the treatment provided.  The veteran asserts that 
he incurred a lumbosacral strain as a result of a non-combat 
related injury that occurred during service in Korea.  In a 
May 2004 statement a fellow serviceman recalled that the 
veteran had slipped and fallen while lifting heavy 
containers.  It was noted that he had complained of back 
problems and was not able to work for a few days.  The 
veteran also provided lay statements in support of his claim 
describing problems he experienced with his back at work in 
the 1960's.  

The record shows that diagnoses of lumbar degenerative disc 
disease and arthritis were provided in a February 2008 report 
from V.R.R., M.D.  The physician also stated that the 
veteran's back disability was "most likely related" to his 
in-service injury.  The record shows that the veteran 
attributed his back disability to falling on ice while 
stocking empty drums at a gas dump in Korea.  The limited 
service medical records available do not show any complaint 
of back pain at or before separation.  The earliest available 
medical records show the veteran received treatment for his 
back in February 2004, 52 years after separation.  The 
veteran also claims that he saw a physician for his back in 
the 1970's, but that there are no available records of that 
treatment.  

VA has a heightened duty to assist the veteran in developing 
evidence that might support his claim in cases where service 
treatment records may have been lost due to fire while in 
government control.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  VA has a duty to assist the claimant by 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  38 U.S.C.A § 5103A (West 
2002).  As noted above, the veteran has a current diagnosis 
of lumbar degenerative disc disease and arthritis he contends 
developed as a result of an in-service injury.  A medical 
opinion has been submitted in support of this claim and a lay 
statement has been provided indicating he sustained a back 
injury during service.  Therefore, the Board finds a VA a 
medical opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
back disability was incurred as a result 
of an injury in service as described.  The 
examiner should solicit as much detailed 
information as possible about the in-
service injury and inquire about the 
veteran's symptoms and treatments during 
and after service.  

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

